Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 22, 2020

                                       No. 04-20-00441-CV

                             IN THE INTEREST OF D.S., ET AL

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-02723
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER

       Appellant filed her notice of appeal in the trial court on September 8, 2020. The clerk’s
record and reporter’s record in this appeal are due September 18, 2020. On September 10, 2020,
appellant filed in this court a copy of a “Request for Reporter’s Record and Clerk’s Record for
Appeal,” in which she states she served her request on the court reporters on September 9, 2020.
In her request, appellant states she is presumed indigent and may proceed without advance
payment of costs. On September 16, 2020, appellant filed in this court a “Request for Waiver
of Fees Due to Indigency” and a copy of her affidavit of indigency filed with the trial court on
December 18, 2018.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence in the
trial court with or before the notice of appeal. An untimely, uncontested affidavit of indigence
can be “adequate to fulfill the fundamental purpose of Rule 20.1.” Higgins v. Randall County
Sheriff’s Office, 257 S.W.3d 684, 688 (Tex. 2008).

       On September 14, 2020, this court issued an order allowing the trial court clerk, court
reporter, or any party to file a contest to the affidavit with this court no later than September 24,
2020. Our order stated that, if no contest was filed, the affidavit’s allegations would be deemed
true and the clerk’s record and reporter’s record would be due thirty days from the date of our
September 14 order. If a contest was timely filed, this court would issue an appropriate order.

        On September 18, 2020, Ms. Kristin M. Anderson, official court reporter for the
225th Judicial District Court, filed a notification of late record requesting an extension of time
until September 28, 2020 to file her record. In view of Ms. Anderson’s notification of late
record, we WITHDRAW our September 14, 2020 order and ORDER as follows:

               the trial court clerk, court reporter, or any party may file a contest to the
       affidavit with this court in accordance with the applicable rules no later than
       September 24, 2020. If no contest is filed, the affidavit’s allegations will be
       deemed true and the clerk’s record and reporter’s record(s) (including Ms.
       Anderson’s records) are due no later than October 5, 2020. If a contest is timely
       filed, this court will issue an appropriate order.

         The clerk of this court is ORDERED to send a copy of this order and a copy of the
appellant’s “Request for Reporter’s Record and Clerk’s Record for Appeal” and “Request for
Waiver of Fees Due to Indigency” to the parties, the trial court clerk, the court reporter(s), and
the trial court judge.




                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court